Exhibit 10.29

 

MORTGAGE DEED, SECURITY AGREEMENT, FIXTURE FILING,

FINANCING STATEMENT

AND ASSIGNMENT OF LEASES AND RENTS

 

THIS MORTGAGE DEED, SECURITY AGREEMENT, FIXTURE FILING, FINANCING STATEMENT AND
ASSIGNMENT OF LEASES AND RENTS (this “Mortgage”) is executed as of July 6, 2005,
by TRADEPORT DEVELOPMENT II, LLC, a Connecticut limited liability company
(“Mortgagor”), in favor of, and for the use and benefit of, FIRST SUNAMERICA
LIFE INSURANCE COMPANY, a New York corporation (“Mortgagee”).

 

ARTICLE 1
PARTIES, PROPERTY, AND DEFINITIONS

 

The following terms and references shall have the meanings indicated:

 

1.1          Agreement Concerning Master Lease:  The Agreement Concerning Master
Lease of even date herewith by and between Mortgagor, Mortgagee, and Guarantor.

 

1.2          Application:  As defined in Section 9.20.

 

1.3          Chattels:  All goods, fixtures, inventory, equipment, building and
other materials, supplies, and other tangible personal property of every nature,
to the extent now owned or hereafter acquired by Mortgagor and used or intended
for use in the construction, development, or operation of the Property, together
with all accessions thereto, replacements and substitutions therefor, and
proceeds thereof.

 

1.4          Controlling Persons:  Collectively, (a) Guarantor, (b) any other
party directly or indirectly liable for payment of the Secured Obligations,
whether as maker, endorser, guarantor, surety, general partner, or otherwise,
and (c) any successor to any of the foregoing.  Pursuant to the foregoing, River
Bend Associates, Inc., a Connecticut corporation, is not a Controlling Person as
of the date of this Mortgage.  No shareholder, officer, or director of Guarantor
shall be considered a Controlling Person.

 

1.5          Default:  Any matter which, with the giving of notice, passage of
time, or both, would constitute an Event of Default.

 

1.6          Environmental Indemnity Agreement:  The Environmental Indemnity
Agreement of even date herewith made by Mortgagor and Guarantor for the benefit
of Mortgagee.

 

1.7          ERISA:  The Employee Retirement Income Security Act of 1974, as
amended, together with all rules and regulations issued thereunder.

 

--------------------------------------------------------------------------------


 

1.8          Event of Default:  As defined in Article 6.

 

1.9          Guarantor:  Griffin Land & Nurseries, Inc., a Delaware corporation.

 

1.10        Guaranty Agreement:  The Guaranty Agreement of even date herewith
made by Guarantor for the benefit of Mortgagee.

 

1.11        Insurance Agreement:  The Agreement Concerning Insurance
Requirements of even date herewith executed by Mortgagor for the benefit of
Mortgagee.

 

1.12        Intangible Personalty:  To the extent now owned or hereafter
acquired by Mortgagor, the right to use all trademarks and trade names and
symbols or logos used in connection therewith, or any modifications or
variations thereof, in connection with the operation of the improvements
existing or to be constructed on the Property, together with all accounts,
deposit accounts, letter of credit rights, investment property, monies in the
possession of Mortgagee (including without limitation proceeds from insurance,
retainages and deposits for taxes and insurance), Permits, contract rights
(including, without limitation, rights to receive insurance proceeds) and
general intangibles (whether now owned or hereafter acquired, and including
proceeds thereof) relating to or arising from Mortgagor’s ownership, use,
operation, leasing, or sale of all or any part of the Property, specifically
including but in no way limited to any right which Mortgagor may have or acquire
to transfer any development rights from the Property to other real property, and
any development rights which may be so transferred.

 

1.13        Lease Certificate:  The certificate of even date herewith made by
Mortgagor to Mortgagee concerning Leases.

 

1.14        Leases:  Any and all leases, subleases and other agreements under
the terms of which any person other than Mortgagor has or acquires any right to
occupy or use the Property, or any part thereof.

 

1.15        Loan:  The loan from Mortgagee to Mortgagor evidenced by the Note.

 

1.16        Loan Documents:  The Note, all of the deeds of trust, mortgages and
other instruments and documents securing or executed and delivered in connection
with the Note, including this Mortgage; the Insurance Agreement; the
Environmental Indemnity Agreement; the Guaranty Agreement; the Lease
Certificate; Agreement Concerning Master Lease (as defined in Section 1.1
above); Tenant Improvements and Leasing Commissions Escrow Agreement (as defined
in Section 1.25 below) and each other document executed or delivered in
connection with the transaction pursuant to which the Note has been executed and
delivered.  The term “Loan Documents” also includes all modifications,
extensions, renewals, and replacements of each document referred to above.

 

1.17        Mortgagee:  The Mortgagee named in the introductory paragraph of
this Mortgage, whose legal address is c/o AIG Global Investment Corp.,
1 SunAmerica Center, 38th Floor, Century City, Los Angeles,
California 90067-6022, together with any future holder of the Note.

 

--------------------------------------------------------------------------------


 

1.18        Mortgagor:  The Mortgagor named in the introductory paragraph of
this Mortgage (Taxpayer Identification No. 20-2650579; Organizational I.D.
No. 0814512), whose legal address is 204 West Newberry Road, Bloomfield,
Connecticut 06002-1308, together with any future owner of the Property or any
part thereof or interest therein.

 

1.19        Note:  Mortgagor’s promissory note of even date herewith, payable to
the order of Mortgagee in the principal face amount of $12,700,000.00, the last
payment under which is due on August 1, 2015, or, if extended by Mortgagee
pursuant to its terms, August 1, 2020, unless such due date is accelerated,
together with all renewals, extensions and modifications of such promissory
note.  All terms and provisions of the Note are incorporated by this reference
in this Mortgage.

 

1.20        Permits:  All permits, licenses, certificates and authorizations
necessary for the beneficial development, ownership, use, occupancy, operation
and maintenance of the Property.

 

1.21        Permitted Exceptions:  The matters (excluding matters of survey) set
forth in Schedule B-I of the title insurance policy insuring the lien created by
this Mortgage, in form and substance satisfactory to, and accepted by,
Mortgagee, that Mortgagor has caused to be delivered to Mortgagee in connection
with the Loan.

 

1.22        Property:  The tract or tracts of land described in Exhibit A
attached, together with the following:

 

(a)           All buildings, structures, and improvements now or hereafter
located on such tract or tracts, as well as all rights-of-way, easements, and
other appurtenances thereto;

 

(b)           All of Mortgagor’s right, title, and interest in and to any land
lying between the boundaries of such tract or tracts and the center line of any
adjacent street, road, avenue, or alley, whether opened or proposed;

 

(c)           All of the rents, income, receipts, revenues, issues and profits
of and from such tract or tracts and improvements;

 

(d)           To the extent now owned or hereafter acquired by Mortgagor, all
(i) water and water rights (whether decreed or undecreed, tributary,
nontributary or not nontributary, surface or underground, or appropriated or
unappropriated); (ii) ditches and ditch rights; (iii) spring and spring rights;
(iv) reservoir and reservoir rights; and (v) shares of stock in water, ditch and
canal companies and all other evidence of such rights, and which are appurtenant
to or which have been used in connection with such tract or tracts or
improvements;

 

(e)           Any minerals, crops, timber, trees, shrubs, flowers, and
landscaping features now or hereafter located on, under or above such tract or
tracts;

 

(f)            Subject to the rights of any utility or public service provider,
all machinery, apparatus, equipment, fittings, fixtures (whether actually or
constructively attached, and including all trade, domestic, and ornamental
fixtures) now or hereafter located in, upon, or

 

--------------------------------------------------------------------------------


 

under such tract or tracts or improvements and used or usable in connection with
any present or future operation thereof, including but not limited to all
heating, air-conditioning, freezing, lighting, laundry, incinerating and power
equipment; engines; pipes; pumps; tanks; motors; conduits; switchboards;
plumbing, lifting, cleaning, fire prevention, fire extinguishing, refrigerating,
ventilating, cooking, and communications apparatus; boilers, water heaters,
ranges, furnaces, and burners; appliances; vacuum cleaning systems; elevators;
escalators; shades; awnings; screens; storm doors and windows; stoves;
refrigerators; attached cabinets; partitions; ducts and compressors; rugs and
carpets; draperies; and all additions thereto and replacements therefor, except
any such items owned by tenants under Leases or leased by such tenants from any
entity other than Mortgagor;

 

(g)           Any development rights associated with such tract or tracts,
whether previously or subsequently transferred to such tract or tracts from
other real property or now or hereafter susceptible of transfer from such tract
or tracts to other real property;

 

(h)           Subject to the rights of tenants under Leases, any awards and
payments, including interest thereon, resulting from the exercise of any right
of eminent domain or any other public or private taking of, injury to, or
decrease in the value of, any of such property; and

 

(i)            Any other and greater rights and interests of every nature in
such tract or tracts and in the possession or use thereof and income therefrom,
to the extent now owned or subsequently acquired by Mortgagor.

 

1.23        Secured Obligations:  The principal sum of $12,700,000.00 and all
other present and future obligations of Mortgagor to Mortgagee evidenced by or
contained in the Note, the Environmental Indemnity Agreement, this Mortgage and
all other Loan Documents, whether stated in the form of promises, covenants,
representations, warranties, conditions, or prohibitions or in any other form. 
If the maturity of the Note secured by this Mortgage is accelerated, the Secured
Obligations shall include an amount equal to any prepayment premium which would
be payable under the terms of the Note as if the Note were prepaid in full on
the date of the acceleration.  If under the terms of the Note no voluntary
prepayment would be permissible on the date of such acceleration, then the
prepayment fee or premium to be included in the Secured Obligations shall be
equal to one hundred fifty percent (150%) of the highest prepayment fee or
premium set forth in the Note, calculated as of the date of such acceleration,
as if prepayment were permitted on such date.

 

1.24        State:  The State in which the Property is located.

 

1.25        Tenant Improvements and Leasing Commissions Escrow Agreement:  The
Tenant Improvements and Leasing Commissions Escrow Agreement of even date
herewith by and between Mortgagor, Mortgagee, and the “Escrow Agent” named
therein.

 

--------------------------------------------------------------------------------


 

Article 2
GRANTING CLAUSE

 

2.1          Grant to Mortgagee.  As security for the Secured Obligations,
Mortgagor hereby gives, grants, bargains, sells, conveys, mortgages, assigns,
confirms and warrants unto Mortgagee the entire right, title, interest and
estate of Mortgagor in and to the Property, whether now owned or hereafter
acquired; TO HAVE AND TO HOLD the same, together with all and singular the
rights, hereditaments, and appurtenances in anywise appertaining or belonging
thereto, unto Mortgagee and Mortgagee’s successors, substitutes and assigns
forever, to its and their own proper use and behoof.

 

2.2          Security Interest to Mortgagee.  As additional security for the
Secured Obligations, Mortgagor hereby grants to Mortgagee a security interest in
the Property, Chattels and Intangible Personalty.  To the extent any of the
Property, Chattels or the Intangible Personalty may be or have been acquired
with funds advanced by Mortgagee under the Loan Documents, this security
interest is a purchase money security interest.  This Mortgage constitutes a
Security Agreement under the Uniform Commercial Code of the state in which the
Property is located (the “Code”) with respect to any part of the Property,
Chattels and Intangible Personalty that may or might now or hereafter be or be
deemed to be personal property, fixtures or property other than real estate (all
collectively hereinafter called “Collateral”); all of the terms, provisions,
conditions and agreements contained in this Mortgage pertain and apply to the
Collateral as fully and to the same extent as to any other property comprising
the Property, and the following provisions of this Section shall not limit the
generality or applicability of any other provisions of this Mortgage but shall
be in addition thereto:

 

(a)           The Collateral shall be used by Mortgagor solely for business
purposes, and all Collateral (other than the Intangible Personalty) shall be
installed upon the real estate comprising part of the Property for Mortgagor’s
own use or as the equipment and furnishings furnished by Mortgagor, as landlord,
to tenants of the Property;

 

(b)           Subject to Section 5.7 below, the Collateral (other than the
Intangible Personalty) shall be kept at the real estate comprising a part of the
Property, and shall not be removed therefrom without the consent of Mortgagee
(being the Secured Party as that term is used in the Code); and the Collateral
(other than the Intangible Personalty) may be affixed to such real estate but
shall not be affixed to any other real estate;

 

(c)           No financing statement covering any of the Collateral or any
proceeds thereof is on file in any public office; and Mortgagor will, at its
cost and expense, upon demand, furnish to Mortgagee such further information and
will execute and deliver to Mortgagee such financing statements and other
documents in form satisfactory to Mortgagee and will do all such acts and things
as Mortgagee may at any time or from time to time reasonably request or as may
be necessary or appropriate to establish and maintain a perfected first-priority
security interest in the Collateral as security for the Secured Obligations,
subject to no adverse liens or encumbrances; and Mortgagor will pay the cost of
filing the same or filing or recording such financing statements or other
documents and this instrument in all public offices wherever filing or recording
is deemed by Mortgagee to be necessary or desirable;

 

(d)           The terms and provisions contained in this Section and in
Section 7.6 of this Mortgage shall, unless the context otherwise requires, have
the meanings and be construed as provided in the Code; and

 

--------------------------------------------------------------------------------


 

(e)           This Mortgage constitutes a financing statement under the Code
with respect to the Collateral.  As such, this Mortgage covers all items of the
Collateral that are or are to become fixtures.  The filing of this Mortgage in
the real estate records of Windsor, Connecticut, where the Property is located
shall constitute a fixture filing in accordance with the Code.  Information
concerning the security interests created hereby may be obtained at the
addresses set forth in Article 1 of this Mortgage.  Mortgagor is the “Debtor”
and Mortgagee is the “Secured Party” (as those terms are defined and used in the
Code) insofar as this Mortgage constitutes a financing statement.

 

THE CONDITION OF THIS DEED IS SUCH THAT Mortgagor is indebted to Mortgagee in
the principal sum of TWELVE MILLION SEVEN HUNDRED THOUSAND DOLLARS and NO/100THS
DOLLARS, as evidenced by the Note and is indebted for the other Secured
Obligations, and Mortgagor further covenants and agrees as follows:

 

ARTICLE 3
MORTGAGOR’S REPRESENTATIONS AND WARRANTIES

 

3.1          Warranty of Title.  Mortgagor represents and warrants to Mortgagee
that:

 

(a)           Mortgagor has good and marketable fee simple title to the
Property, and such fee simple title is free and clear of all liens,
encumbrances, security interests and other claims whatsoever, subject only to
the Permitted Exceptions;

 

(b)           Mortgagor is the sole and absolute owner of the Chattels and the
Intangible Personalty, free and clear of all liens, encumbrances, security
interests and other claims whatsoever, subject only to the Permitted Exceptions;

 

(c)           This Mortgage is a valid and enforceable first lien and security
interest on the Property, Chattels and Intangible Personalty, subject only to
the Permitted Exceptions;

 

(d)           Mortgagor, for itself and its successors and assigns, hereby
agrees to warrant and forever defend, all and singular of the property and
property interests granted and conveyed pursuant to this Mortgage, against every
person whomsoever lawfully claiming, or to claim, the same or any part thereof;
and

 

The representations, warranties and covenants contained in this Section shall
survive foreclosure of this Mortgage, and shall inure to the benefit of and be
enforceable by any person who may acquire title to the Property, the Chattels,
or the Intangible Personalty pursuant to any such foreclosure.

 

3.2          Due Authorization.  If Mortgagor is other than a natural person,
then each individual who executes this document on behalf of Mortgagor
represents and warrants to Mortgagee that such execution has been duly
authorized by all necessary corporate, partnership, limited liability company or
other action on the part of Mortgagor.  Mortgagor represents that Mortgagor has
obtained all consents and approvals required in connection with the execution,
delivery and performance of this Mortgage;

 

--------------------------------------------------------------------------------


 

3.3          Other Representations and Warranties.  Mortgagor represents and
warrants to Mortgagee as follows:

 

(a)           Mortgagor is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Connecticut.  The
sole Controlling Person of Mortgagor is Guarantor.  Guarantor is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Delaware;

 

(b)           The execution, delivery and performance by Mortgagor of the Loan
Documents are within Mortgagor’s power and authority and have been duly
authorized by all necessary action;

 

(c)           This Mortgage is, and each other Loan Document to which Mortgagor
or Guarantor is a party will, when delivered hereunder, be valid and binding
obligations of Mortgagor and Guarantor enforceable against Mortgagor and
Guarantor in accordance with their respective terms, except as limited by
equitable principles and bankruptcy, insolvency and similar laws affecting
creditors’ rights;

 

(d)           The execution, delivery and performance by Mortgagor and Guarantor
of the Loan Documents will not contravene any contractual or other restriction
binding on or affecting Mortgagor or any Controlling Person and will not result
in or require the creation of any lien, security interest, other charge or
encumbrance (other than pursuant hereto) upon or with respect to any of its
properties;

 

(e)           The execution, delivery and performance by Mortgagor and Guarantor
of the Loan Documents does not contravene any applicable law;

 

(f)            No authorization, approval, consent or other action by, and no
notice to or filing with, any court, governmental authority or regulatory body
is required for the due execution, delivery and performance by Mortgagor and
Guarantor of any of the Loan Documents or the effectiveness of any assignment of
any of Mortgagor’s rights and interests of any kind to Mortgagee;

 

(g)           No part of the Property, Chattels, or Intangible Personalty is in
the hands of a receiver, no application for a receiver is pending with respect
to any portion of the Property, Chattels, or Intangible Personalty, and no part
of the Property, Chattels, or Intangible Personalty is subject to any
foreclosure or similar proceeding;

 

(h)           Neither Mortgagor nor any Controlling Person has made any
assignment for the benefit of creditors, nor has Mortgagor or any Controlling
Person filed, or had filed against it, any petition in bankruptcy;

 

(i)            There is no pending or, to the best of Mortgagor’s knowledge,
threatened, litigation, action, proceeding or investigation, including, without
limitation, any condemnation proceeding, against Mortgagor or the Property
before any court, governmental or quasi-governmental, arbitrator or other
authority, and no such action against any Controlling Person which could have a
material adverse effect on its financial condition;

 

--------------------------------------------------------------------------------


 

(j)            Mortgagor is a “non-foreign person” within the meaning of
Sections 1445 and 7701 of the United States Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder;

 

(k)           Access to and egress from the Property are available and provided
by public streets, and Mortgagor has no knowledge of any federal, state, county,
municipal or other governmental plans to change the highway or road system in
the vicinity of the Property or to restrict or change access from any such
highway or road to the Property which would adversely affect the Property,
access to the Property or the operation of the Property as it is currently being
used;

 

(l)            All public utility services necessary for the operation of all
improvements constituting part of the Property for their intended purposes are
available at the boundaries of the land constituting part of the Property,
including water supply, storm and sanitary sewer facilities, and natural gas,
electric and telephone facilities;

 

(m)          The Property is located in a zoning district designated I-1
(Industrial Zone), by the Town of Windsor, Connecticut.  Such designation
permits the development, use and operation of the Property as it is currently
operated as a permitted, and not as a non-conforming use.  Mortgagor’s use of
the Property and the uses of the Property permitted to tenants under Leases
comply in all respects with all zoning ordinances, regulations, requirements,
conditions and restrictions, including but not limited to deed restrictions and
restrictive covenants, applicable to the Property;

 

(n)           There are no special or other assessments for public improvements
or otherwise now affecting the Property, nor does Mortgagor know of any pending
or threatened special assessments affecting the Property or any contemplated
improvements affecting the Property that may result in special assessments. 
There are no tax abatements or exceptions affecting the Property;

 

(o)           Mortgagor and each Controlling Person has filed all tax returns it
is required to have filed, and has paid all taxes as shown on such returns or on
any assessment received pertaining to the Property;

 

(p)           Mortgagor has not received any notice from any governmental body
having jurisdiction over the Property as to any violation of any applicable law,
or any notice from any insurance company or inspection or rating bureau setting
forth any requirements as a condition to the continuation of any insurance
coverage on or with respect to the Property or the continuation thereof at
premium rates existing at present which have not been remedied or satisfied;

 

(q)           Neither Mortgagor nor any Controlling Person is in default, in any
manner which would adversely affect its properties, assets, operations or
condition (financial or otherwise), in the performance, observance or
fulfillment of any of the obligations, covenants or conditions set forth in any
agreement or instrument to which it is a party or by which it or any of its
properties, assets or revenues are bound;

 

--------------------------------------------------------------------------------


 

(r)            Except as set forth in the Lease Certificate, there are no
occupancy rights (written or oral), Leases or tenancies (other than subleases)
presently affecting any part of the Property.  To Mortgagor’s knowledge, there
are no subleases presently affecting any part of the Property.  The Lease
Certificate contains a true and correct description of all Leases presently
affecting the Property (other than subleases).  No written or oral agreements or
understandings exist between Mortgagor and the tenants under the Leases
described in the Lease Certificate that grant such tenants any rights greater
than those described in the Lease Certificate or that are in any way
inconsistent with the rights described in the Lease Certificate;

 

(s)           There are no purchase options, purchase contracts or other similar
agreements of any type (written or oral) presently affecting any part of the
Property;

 

(t)            There exists no brokerage agreement with respect to any part of
the Property, except as otherwise disclosed to Mortgagee in writing;

 

(u)           Except as otherwise disclosed to Mortgagee in writing prior to the
date hereof, (i) there are no contracts presently affecting the Property
(“Contracts”) having a term in excess of one hundred eighty (180) days or not
terminable by Mortgagor (without penalty) on thirty (30) days’ notice;
(ii) Mortgagor has heretofore delivered to Mortgagee true and correct copies of
each of the Contracts together with all amendments thereto; (iii) Mortgagor is
not in default of any obligations under any of the Contracts; and (iv) the
Contracts represent the complete agreement between Mortgagor and such other
parties as to the services to be performed or materials to be provided
thereunder and the compensation to be paid for such services or materials, as
applicable, and except as otherwise disclosed herein, such other parties possess
no unsatisfied claims against Mortgagor.  Mortgagor is not in default under any
of the Contracts and no event has occurred which, with the passing of time or
the giving of notice, or both, would constitute a default under any of the
Contracts;

 

(v)           Mortgagor has obtained all Permits required to be obtained by
Mortgagor for the operation, use, ownership, development, occupancy and
maintenance of the Property as an industrial distribution center, as it is
currently being operated.  None of the Permits has been suspended or revoked,
and all of the Permits are in full force and effect, are fully paid for, and
Mortgagor has made or will make application for renewals of any of the Permits
prior to the expiration thereof;

 

(w)          All insurance policies held by Mortgagor relating to or affecting
the Property are in full force and effect, and Mortgagor shall keep the property
fully insured as required hereunder until all Secured Obligations are
satisfied.  Mortgagor has not received any notice of default or notice
terminating or threatening to terminate any such insurance policies.  Mortgagor
has made or will make application for renewals of any of such insurance policies
prior to the expiration thereof;

 

(x)            Mortgagor currently complies with ERISA.  Neither the making of
the Loan and secured by this Mortgage nor the exercise by Mortgagee of any of
its rights under the Loan Documents constitutes or will constitute a non-exempt,
prohibited transaction under ERISA; and

 

--------------------------------------------------------------------------------


 

(y)           Mortgagor’s exact legal name is correctly set out in the
introductory paragraph of this Mortgage.  Mortgagor’s organizational
identification number is correctly set forth in the definition of “Mortgagor”
set forth in Article 1 hereof.  Mortgagor’s location (as such term is used in
Section 5.8 hereof) is the State of Connecticut.

 

(z)            To the best of Mortgagor’s knowledge, (i) no part of the Property
has, at any time during the period of three (3) years immediately preceding the
date hereof, been included in the “property description” of any real estate
contiguous with the Property (within the meaning of §22a–452a(c) of the
Connecticut General Statutes), (ii) no part of the Property is or has been an
“establishment” or a “service station” under §22a–134 – et seq. – of the
Connecticut General Statutes, and (iii) except as disclosed on the Environmental
Assessment (as defined in the Environmental Indemnity Agreement), no part of the
Property contains or has ever contained any underground storage tanks or
facilities (as such terms are defined in §22a–449(d) – and §22a-449(d)–101 of
the Regulations of the State of Connecticut.

 

3.4          Continuing Effect.  Mortgagor shall be liable to Mortgagee for any
damage suffered by Mortgagee if any of the foregoing representations are
inaccurate as of the date hereof, regardless of when such inaccuracy may be
discovered by, or result in harm to, Mortgagee.  Mortgagor further represents
and warrants that the foregoing representations and warranties, as well as all
other representations and warranties of Mortgagor to Mortgagee relative to the
Loan Documents, shall survive termination of this Mortgage.

 

ARTICLE 4
MORTGAGOR’S AFFIRMATIVE COVENANTS

 

4.1          Payment of Note.  Mortgagor will pay all principal, interest, and
other sums payable under the Note, on the date when such payments are due,
without notice or demand.

 

4.2          Performance of Other Obligations.  Mortgagor will promptly and
strictly perform and comply with all other covenants, conditions, and
prohibitions required of Mortgagor by the terms of the Loan Documents.

 

4.3          Other Encumbrances.  Mortgagor will promptly and strictly perform
and comply with all covenants, conditions, and prohibitions required of
Mortgagor in connection with any other encumbrance affecting the Property, the
Chattels, or the Intangible Personalty, or any part thereof, or any interest
therein, regardless of whether such other encumbrance is superior or subordinate
to the lien hereof.

 

4.4          Payment of Taxes.

 

(a)           Property Taxes.  Unless Mortgagor is depositing money into escrow
pursuant to Section 4.4(b), Mortgagor will (i) pay, before delinquency, all
taxes and assessments, general or special, which may be levied or imposed at any
time against Mortgagor’s interest and estate in the Property, the Chattels, or
the Intangible Personalty, and (ii) within ten (10) days after each payment of
any such tax or assessment, Mortgagor will deliver to Mortgagee, without notice
or demand, an official receipt for such payment.  At Mortgagee’s option,
Mortgagee may retain the services of a firm to monitor the payment of all taxes
and

 

--------------------------------------------------------------------------------


 

assessments relating to the Property.  The cost of such services shall be borne
by Mortgagor unless Mortgagor is making deposits pursuant to Section 4.4(b).

 

(b)           Deposit for Taxes.  On or before the date hereof, Mortgagor shall
deposit with Mortgagee an amount equal to 1/12th of the amount which Mortgagee
estimates will be required to make the next annual payment of taxes,
assessments, and similar governmental charges referred to in this Section,
multiplied by the number of whole or partial months that have elapsed since the
date one month prior to the most recent due date for such taxes, assessments and
similar governmental charges.  Thereafter, with each monthly payment under the
Note, Mortgagor shall deposit with Mortgagee an amount equal to 1/12th of the
amount which Mortgagee estimates will be required to pay the next annual payment
of taxes, assessments, and similar governmental charges referred to in this
Section.  The purpose of these provisions is to provide Mortgagee with
sufficient funds on hand to pay all such taxes, assessments, and other
governmental charges thirty (30) days before the date on which they become past
due.  If the Mortgagee, in its sole discretion, determines that the funds
escrowed hereunder are, or will be, insufficient, Mortgagor shall upon demand
pay such additional sums as Mortgagee shall determine necessary and shall pay
any increased monthly charges requested by Mortgagee.  Provided no Default or
Event of Default exists hereunder, Mortgagee will apply the amounts so deposited
to the payment of such taxes, assessments, and other charges when due, but in no
event will Mortgagee be liable for any interest on any amount so deposited, and
any amount so deposited may be held and commingled with Mortgagee’s own funds.

 

(c)           Intangible Taxes.  If by reason of any statutory or constitutional
amendment or judicial decision adopted or rendered after the date hereof, any
tax, assessment, or similar charge is imposed against the Note, Mortgagee, or
any interest of Mortgagee in any real or personal property encumbered hereby,
Mortgagor will pay such tax, assessment, or other charge before delinquency and
will indemnify Mortgagee against all loss, expense, or diminution of income in
connection therewith.  In the event Mortgagor is unable to do so, either for
economic reasons or because the legal provisions or decisions creating such tax,
assessment or charge forbid Mortgagor from doing so, then the Note will, at
Mortgagee’s option, become due and payable in full upon thirty (30) days’ notice
to Mortgagor.

 

(d)           Right to Contest.  Notwithstanding any other provision of this
Section, Mortgagor will not be deemed to be in default solely by reason of
Mortgagor’s failure to pay any tax, assessment or similar governmental charge so
long as, in Mortgagee’s reasonable judgment, each of the following conditions is
satisfied:

 

(i)      Mortgagor is engaged in and diligently pursuing in good faith
administrative or judicial proceedings appropriate to contest the validity or
amount of such tax, assessment, or charge; and

 

(ii)     Mortgagor’s payment of such tax, assessment, or charge would
necessarily and materially prejudice Mortgagor’s prospects for success in such
proceedings; and

 

--------------------------------------------------------------------------------


 

(iii)    Nonpayment of such tax, assessment, or charge will not result in the
loss or forfeiture of any property encumbered hereby or any interest of
Mortgagee therein; and

 

(iv)    Mortgagor deposits with Mortgagee, as security for such payment which
may ultimately be required, a sum equal to the amount of the disputed tax,
assessment or charge plus the interest, penalties, advertising charges, and
other costs which Mortgagee estimates are likely to become payable if
Mortgagor’s contest is unsuccessful.

 

If Mortgagee determines that any one or more of such conditions is not satisfied
or is no longer satisfied, Mortgagor will pay the tax, assessment, or charge in
question, together with any interest and penalties thereon, within ten (10) days
after Mortgagee gives notice of such determination.

 

4.5          Maintenance of Insurance.

 

(a)           Coverages Required.  Mortgagor shall maintain or cause to be
maintained, with financially sound and reputable insurance companies or
associations satisfactory to Mortgagee, all insurance required under the terms
of the Insurance Agreement, and shall comply with each and every covenant and
agreement contained in the Insurance Agreement.

 

(b)           Renewal Policies.  Not less than five (5) days prior to the
expiration date of each insurance policy required pursuant to the Insurance
Agreement, Mortgagor will deliver to Mortgagee an appropriate renewal binder or
policy (or a certified copy thereof), together with evidence satisfactory to
Mortgagee that the applicable premium has been prepaid, which evidence may
follow up to ten (10) days after such payment has been made.

 

(c)           Deposit for Premiums.  Upon written demand made by Mortgagee
following the occurrence of any Event of Default, Mortgagor shall deposit with
Mortgagee an amount equal to 1/12th of the amount which Mortgagee estimates will
be required to make the next annual payments of the premiums for the policies of
insurance referred to in this Section, multiplied by the number of whole and
partial months which have elapsed since the date one month prior to the most
recent policy anniversary date for each such policy.  Thereafter, with each
monthly payment under the Note, Mortgagor will deposit an amount equal to 1/12th
of the amount which Mortgagee estimates will be required to pay the next
required annual premium for each insurance policy referred to in this Section. 
The purpose of these provisions is to provide Mortgagee with sufficient funds on
hand to pay all such premiums thirty (30) days before the date on which they
become past due.  If the Mortgagee, in its sole discretion, determines that the
funds escrowed hereunder are, or will be, insufficient, Mortgagor shall upon
demand pay such additional sums as Mortgagee shall determine necessary and shall
pay any increased monthly charges requested by Mortgagee.  Provided no Default
or Event of Default exists hereunder, Mortgagee will apply the amounts so
deposited to the payment of such insurance premiums when due, but in no event
will Mortgagee be liable for any interest on any amounts so deposited, and the
money so received may be held and commingled with Mortgagee’s own funds.

 

--------------------------------------------------------------------------------


 

(d)           Application of Hazard Insurance Proceeds.  Mortgagor shall
promptly notify Mortgagee of any damage or casualty to all or any portion of the
Property or Chattels.  Mortgagee may participate in all negotiations and appear
and participate in all judicial arbitration proceedings concerning any insurance
proceeds which may be payable as a result of such casualty or damage, and may,
in Mortgagee’s reasonable discretion following any Event of Default, compromise
or settle, in the name of Mortgagee, Mortgagor, or both any claim for any such
insurance proceeds.  Any such insurance proceeds in excess of $500,000.00 shall
be paid to Mortgagee and shall be applied first to reimburse Mortgagee for all
costs and expenses, including attorneys’ fees, incurred by Mortgagee in
connection with the collection of such insurance proceeds.  The balance of any
insurance proceeds received by Mortgagee with respect to an insured casualty
may, in Mortgagee’s sole discretion, either (i) be retained and applied by
Mortgagee toward payment of the Secured Obligations, or (ii) be paid over, in
whole or in part and subject to such commercially reasonable construction
related advancement conditions as Mortgagee may impose, to Mortgagor to pay for
repairs or replacements necessitated by the casualty; provided, however, that if
all of the Secured Obligations have been performed or are discharged by the
application of less than all of such insurance proceeds, then any remaining
proceeds will be paid over to Mortgagor.  Notwithstanding the preceding
sentence, if (A) no Default or Event of Default shall exist hereunder, and
(B) the proceeds received by Mortgagee (together with any other funds delivered
by Mortgagor to Mortgagee for such purpose) shall be sufficient, in Mortgagee’s
reasonable judgment, to pay for any restoration necessitated by the casualty,
and (C) either Mortgagor is obligated under the terms of any Lease to restore or
repair the Property or the annual income from Leases that will survive
restoration provide a forward-looking Debt Service Coverage Ratio (as defined in
the Agreement Concerning Master Lease) of at least 1.05 upon completion of
restoration, and Mortgagor demonstrates to Mortgagee’s reasonable satisfaction
that it will be able to attain a forward-looking Debt Service Coverage Ration of
at least 1.20 times the annual debt service from Leases within six months after
completion of restoration, and (D) such restoration can be completed, in
Mortgagee’s judgment, at least ninety (90) days prior to the maturity date of
the Note, then Mortgagee shall apply such proceeds as provided in clause (ii) of
the preceding sentence.  Mortgagee will have no obligation to see to the proper
application of any insurance proceeds paid over to Mortgagor, nor will any such
proceeds received by Mortgagee bear interest or be subject to any other charge
for the benefit of Mortgagor.  Mortgagee may, prior to the application of
insurance proceeds, commingle them with Mortgagee’s own funds and otherwise act
with regard to such proceeds as Mortgagee may determine in Mortgagee’s sole
discretion.

 

(e)           Successor’s Rights.  Any person who acquires title to the Property
or the Chattels upon foreclosure hereunder will succeed to all of Mortgagor’s
rights under all policies of insurance maintained pursuant to this Section.

 

4.6          Maintenance and Repair of Property and Chattels.  Mortgagor will at
all times maintain the Property and the Chattels in good condition and repair,
will diligently prosecute the completion of any building or other improvement
which is at any time in the process of construction on the Property, and will
promptly repair, restore, replace, or rebuild any part of the Property or the
Chattels which may be affected by any casualty or any public or private taking
or injury to the Property or the Chattels.  All costs and expenses arising out
of the foregoing shall be paid by Mortgagor whether or not the proceeds of any
insurance or eminent domain shall be sufficient therefor.  Mortgagor will comply
with all statutes, ordinances, and

 

--------------------------------------------------------------------------------


 

other governmental or quasi-governmental requirements and private covenants
relating to the ownership, construction, use, or operation of the Property,
including but not limited to any environmental or ecological requirements;
provided, that so long as Mortgagor is not otherwise in default hereunder,
Mortgagor may, upon providing Mortgagee with security reasonably satisfactory to
Mortgagee, proceed diligently and in good faith to contest the validity or
applicability of any such statute, ordinance, or requirement.  Mortgagee and any
person authorized by Mortgagee may enter and inspect the Property at all
reasonable times, and may inspect the Chattels, wherever located, at all
reasonable times.

 

4.7          Leases.  Mortgagor shall timely pay and perform each of its
obligations under or in connection with the Leases, and shall otherwise pay such
sums and take such action as shall be necessary or required in order to maintain
each of the Leases in full force and effect in accordance with its terms. 
Mortgagor shall immediately furnish to Mortgagee copies of any notices given to
Mortgagor by the lessee under any Lease, alleging the default by Mortgagor in
the timely payment or performance of its obligations under such Lease and any
subsequent communication related thereto.  Mortgagor agrees that Mortgagee, in
its sole discretion, may advance any sum or take any action which Mortgagee
believes is necessary or required to maintain the Leases in full force and
effect, and all such sums advanced by Mortgagee, together with all costs and
expenses incurred by Mortgagee in connection with action taken by Mortgagee
pursuant to this Section, shall be due and payable by Mortgagor to Mortgagee
upon demand, shall bear interest until paid at the Default Rate (as defined in
the Note), and shall be secured by this Mortgage.

 

4.8          Eminent Domain; Private Damage.  If all or any part of the Property
is taken or damaged by eminent domain or any other public or private action,
Mortgagor will notify Mortgagee promptly of the time and place of all meetings,
hearings, trials, and other proceedings relating to such action.  Mortgagee may
participate in all negotiations and appear and participate in all judicial or
arbitration proceedings concerning any award or payment which may be due as a
result of such taking or damage, and may, in Mortgagee’s reasonable discretion
following any Event of Default, compromise or settle, in the names of both
Mortgagor and Mortgagee, any claim for any such award or payment.  Any such
award or payment in excess of $500,000.00 is to be paid to Mortgagee and will be
applied first to reimburse Mortgagee for all costs and expenses, including
attorneys’ fees, incurred by Mortgagee in connection with the ascertainment and
collection of such award or payment.  The balance, if any, of such award or
payment may, in Mortgagee’s sole discretion, either (a) be retained by Mortgagee
and applied toward the Secured Obligations, or (b) be paid over, in whole or in
part and subject to such commercially reasonable construction related
advancement conditions as Mortgagee may impose, to Mortgagor for the purpose of
restoring, repairing, or rebuilding any part of the Property affected by the
taking or damage.  Notwithstanding the preceding sentence, if (i) no Default or
Event of Default shall have occurred and be continuing hereunder, and (ii) the
proceeds received by Mortgagee (together with any other funds delivered by
Mortgagor to Mortgagee for such purpose) shall be sufficient, in Mortgagee’s
reasonable judgment, to pay for any restoration necessitated by the taking or
damage, and (iii) either Mortgagor is obligated under the terms of any Lease to
restore or repair the Property or the annual income from Leases that will
survive restoration provide a forward-looking Debt Service Coverage Ratio (as
defined in the Agreement Concerning Master Lease) of at least 1.05 upon
completion of restoration, and Mortgagor demonstrates to Mortgagee’s reasonable
satisfaction that it will be able to attain a forward-looking Debt Service
Coverage

 

--------------------------------------------------------------------------------


 

Ration of at least 1.20 times the annual debt service from Leases within six
months after completion of restoration, and (iv) such restoration can be
completed, in Mortgagee’s judgment, at least ninety (90) days prior to the
maturity date of the Note, and (v) the remaining Property shall constitute, in
Mortgagee’s sole judgment, adequate security for the Secured Obligations, then
Mortgagee shall apply such proceeds as provided in clause (b) of the preceding
sentence.  Mortgagor’s duty to pay the Note in accordance with its terms and to
perform the other Secured Obligations will not be suspended by the pendency or
discharged by the conclusion of any proceedings for the collection of any such
award or payment, and any reduction in the Secured Obligations resulting from
Mortgagee’s application of any such award or payment will take effect only when
Mortgagee receives such award or payment.  If this Mortgage has been foreclosed
prior to Mortgagee’s receipt of such award or payment, Mortgagee may nonetheless
retain such award or payment to the extent required to reimburse Mortgagee for
all costs and expenses, including attorneys’ fees, incurred in connection
therewith, and to discharge any deficiency remaining with respect to the Secured
Obligations.

 

4.9          Mechanics’ Liens.  Mortgagor will keep the Property free and clear
of all liens and claims of liens by contractors, subcontractors, mechanics,
laborers, materialmen, and other such persons, and will cause any recorded
statement of any such lien to be released of record within thirty (30) days
after the recording thereof.  Notwithstanding the preceding sentence, however,
Mortgagor will not be deemed to be in default under this Section if and so long
as Mortgagor (a) contests in good faith the validity or amount of any asserted
lien and diligently prosecutes or defends an action appropriate to obtain a
binding determination of the disputed matter, (b) provides Mortgagee with such
security as Mortgagee may require to protect Mortgagee against all loss, damage,
and expense, including attorneys’ fees, which Mortgagee might incur if the
asserted lien is determined to be valid.

 

4.10        Defense of Actions.  Mortgagor will defend, at Mortgagor’s expense,
any action, proceeding or claim which affects any property encumbered hereby or
any interest of Mortgagee in such property or in the Secured Obligations, and
will indemnify and hold Mortgagee harmless from all loss, damage, cost, or
expense, including attorneys’ fees, which Mortgagee may incur in connection
therewith.

 

4.11        Expenses of Enforcement.  Mortgagor will pay all actual
out-of-pocket costs and expenses, including attorneys’ fees, which Mortgagee may
incur in connection with any effort or action (whether or not litigation or
foreclosure is involved) to enforce or defend Mortgagee’s rights and remedies
under any of the Loan Documents, including but not limited to all attorneys’
fees, appraisal fees, consultants’ fees, and other expenses incurred by
Mortgagee in securing title to or possession of, and realizing upon, any
security for the Secured Obligations.  All such costs and expenses (together
with interest thereon at the Default Rate from the date incurred) shall
constitute part of the Secured Obligations, and may be included in the
computation of the amount owed to Mortgagee for purposes of foreclosing or
otherwise enforcing this Mortgage.

 

4.12        Financial Reports.  During the term of the Loan, Mortgagor shall
supply to Mortgagee (a) within thirty (30) days following the end of each
quarter, Mortgagor’s quarterly and annual operating statements for the Property
as of the end of and for the preceding quarter and fiscal year, as applicable,
in each case prepared against the budget for such year;

 

--------------------------------------------------------------------------------


 

(b) contemporaneously with Mortgagor’s delivery of each of such operating
statements, a certified rent roll signed and dated by Mortgagor detailing the
names of all tenants under the Leases, the portion of the improvements on the
Property occupied by each tenant, the rent and any other charges payable under
each Lease, and the term of each Lease; and (c) within one hundred five (105)
days following the end of each year, an annual balance sheet and profit and loss
statement of Mortgagor and the most recent 10K and 10Q filings of Guarantor. 
The financial statements and reports for Mortgagor described in (a) and (c)
above shall be in such detail as Mortgagee may require, shall be prepared in
accordance with generally accepted accounting principles consistently applied,
and shall be certified as true and correct by Mortgagor or the applicable
Guarantor (or, if required by Mortgagee after any Default or Event of Default,
by an independent certified public accountant acceptable to Mortgagee). 
Mortgagor shall also furnish to Mortgagee within thirty (30) days of Mortgagee’s
request, any other financial reports or statements of Mortgagor as Mortgagee may
request, provided, however, so long as Mortgagor’s sole asset is the Property,
Mortgagor may provide the annual balance sheet and profit and loss statement of
the Property in lieu of financial statements of Mortgagor.  Upon Mortgagee’s
demand after any Default by Mortgagor, Mortgagor shall supply to Mortgagee the
items required in (a) and (b) above on a monthly basis; such items shall be
supplied to Mortgagee on a quarterly basis upon Mortgagor’s cure of said default
and Mortgagee’s written authorization.  If Mortgagee securitizes the Loan,
Mortgagor shall supply to Mortgagee the items required in (a) and (b) above on a
quarterly basis.

 

4.13        Priority of Leases.  To the extent Mortgagor has the right, under
the terms of any Lease, to make such lease subordinate to the lien hereof,
Mortgagor will, at Mortgagee’s request and Mortgagor’s expense, take such action
as may be required to effect such subordination.  Conversely, Mortgagor will, at
Mortgagee’s request and Mortgagor’s expense, take such action as may be
necessary to subordinate the lien hereof to any future Lease designated by
Mortgagee.

 

4.14        Inventories; Assembly of Chattels.  Mortgagor will, from time to
time at the request of Mortgagee, supply Mortgagee with a current inventory of
the Chattels and the Intangible Personalty, in such detail as Mortgagee may
require.  Upon the occurrence of any Event of Default hereunder, Mortgagor will
at Mortgagee’s request assemble the Chattels and make them available to
Mortgagee at any place designated by Mortgagee which is reasonably convenient to
both parties.

 

4.15        Compliance with Laws, Etc.  Mortgagor shall comply in all material
respects with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, maintaining all Permits and paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon Mortgagor or the Property.

 

4.16        Records and Books of Account.  Mortgagor shall keep accurate and
complete records and books of account, in which complete entries will be made in
accordance with generally accepted accounting principles consistently applied,
reflecting all financial transactions relating to the Property.

 

4.17        Inspection Rights.  At any reasonable time, and from time to time,
Mortgagor shall permit Mortgagee, or any agents or representatives thereof, to
examine and

 

--------------------------------------------------------------------------------


 

make copies of and abstracts from the records and books of account of, and visit
and inspect the Property and to discuss with Mortgagor the affairs, finances and
accounts of Mortgagor.

 

4.18        Change of Mortgagor’s Address or State of Organization.  Mortgagor
shall promptly notify Mortgagee if changes are made in Mortgagor’s address from
that set forth in Section 9.10 hereof, or if Mortgagor shall either change its
“location” (as such term is used in Section 5.8 hereof), its state of
organization or if Mortgagor shall organize in any state other than the State of
Connecticut.

 

4.19        Further Assurances; Estoppel Certificates.  Mortgagor will execute
and deliver to Mortgagee upon demand, and pay the costs of preparation and
recording thereof, any further documents which Mortgagee may request to confirm
or perfect the liens and security interests created or intended to be created
hereby, or to confirm or perfect any evidence of the Secured Obligations. 
Mortgagor will also, within ten (10) days after any request by Mortgagee,
deliver to Mortgagee a signed and acknowledged statement certifying to
Mortgagee, or to any proposed transferee of the Secured Obligations, (a) the
balance of principal, interest, and other sums then outstanding under the Note,
and (b) whether Mortgagor claims to have any offsets or defenses with respect to
the Secured Obligations and, if so, the nature of such offsets or defenses.

 

4.20        Costs of Closing.  Mortgagor shall on demand pay directly or
reimburse Mortgagee for any costs or expenses pertaining to the closing of the
Loan, including, but not limited to, reasonable fees of counsel for Mortgagee,
costs and expenses for which invoices were not available at the closing of the
Loan, or costs and expenses which are incurred by Mortgagee after such closing. 
All such costs and expenses (together with interest thereon at the Default Rate
from the date of demand if such amounts are not paid within fifteen (15) days of
the date of demand) shall constitute a part of the Secured Obligations, and may
be included in the computation of the amount owed to Mortgagee for purposes of
foreclosing or otherwise enforcing this Mortgage.

 

4.21        Fund for Electronic Transfer.  All monthly payments of principal and
interest on the Note, and escrow deposits under this Mortgage, shall be made by
Mortgagor by electronic funds transfer from a bank account established and
maintained by Mortgagor for such purpose.  Mortgagor shall establish and
maintain such an account until the Note is fully paid and shall direct the
depository of such account in writing to so transmit such payments on or before
the respective due dates to the account of Mortgagee as shall be designated by
Mortgagee in writing.

 

4.22        Use.  Mortgagor shall use the Property solely for the operation of
an industrial distribution center and any other use permitted by zoning and
other law and for no other use or purpose.

 

4.23        Management.  The Property shall be managed by Mortgagor or
Guarantor.  Mortgagor shall not permit management of the Property by any person
or entity other than Mortgagor or Guarantor, without the prior written consent
of Mortgagee.  If the Property is managed by Guarantor, Mortgagor shall not
enter into any property management agreement which would not be terminable on
thirty (30) days’ notice to Guarantor.

 

--------------------------------------------------------------------------------


 

ARTICLE 5
MORTGAGOR’S NEGATIVE COVENANTS

 

5.1          Waste and Alterations.  Mortgagor will not commit or permit any
waste with respect to the Property or the Chattels.  Mortgagor shall not cause
or permit any part of the Property, including but not limited to any building,
structure, parking lot, driveway, landscape scheme, timber, or other ground
improvement, to be removed, demolished, or materially altered without the prior
written consent of Mortgagee.

 

5.2          Zoning and Private Covenants.  Mortgagor will not initiate, join
in, or consent to any change in any zoning ordinance or classification, any
change in the “zone lot” or “zone lots” (or similar zoning unit or units)
presently comprising the Property, any transfer of development rights, any
private restrictive covenant, or any other public or private restriction
limiting or defining the uses which may be made of the Property or any part
thereof, without the express written consent of Mortgagee.  If under applicable
zoning provisions the use of all or any part of the Property is or becomes a
nonconforming use, Mortgagor will not cause such use to be discontinued or
abandoned without the express written consent of Mortgagee, and Mortgagor will
use its best efforts to prevent the tenant under any Lease from discontinuing or
abandoning such use.

 

5.3          Interference with Leases.

 

(a)           Mortgagor will neither do, nor neglect to do, anything which may
cause or permit the termination of any Lease of all or any part of the Property,
or permit the withholding or abatement of any rent payable under any such Lease.

 

(b)           Without Mortgagee’s prior written consent, which may be granted or
withheld in Mortgagee’s reasonable discretion, Mortgagor shall not enter into or
modify any Lease of all or any part of the Property.  Any submission by
Mortgagor for Mortgagee’s approval of a Lease or modification thereof shall be
accompanied by a copy of such Lease or modification, a Lease abstract, a
then-current rent roll for the Property, year-to-date and prior year operating
statements for the Property, and a cover letter requesting Mortgagee’s approval
which contains a signature line on which Mortgagee may evidence its approval of
such Lease or modification.

 

(c)           Except with the prior written consent of Mortgagee, which may be
granted or withheld in Mortgagee’s sole discretion, Mortgagor will not
(i) collect rent from all or any part of the Property for more than one month in
advance, (ii) assign the rents from the Property or any part thereof, or
(iii) consent to the cancellation or surrender of all or any part of any Lease,
except that Mortgagor may in good faith terminate any Lease for nonpayment of
rent or other material breach by the tenant.

 

(d)           Notwithstanding the provisions of Section 5.3(b) to the contrary,
Mortgagor shall have the right to enter into “Safe-Harbor Leases” (as
hereinafter defined) without Mortgagee’s prior written consent.  A “Safe Harbor
Lease” shall mean any proposed market Lease that meets the following criteria:
(i) the rent payable under such proposed Lease is a rent that is no less than
$6.00 per square foot on a triple-net basis, (ii) the rentable area to be

 

--------------------------------------------------------------------------------


 

demised pursuant to such proposed Lease which, when combined with any other
space in the Property leased to affiliated entities of the tenant under such
proposed Safe Harbor Lease, is less than 25,000 square feet, (iii) such Lease
shall be for a term of no less than three (3) years and no greater than ten (10)
years, including any tenant extension option(s); provided, however, that the
term, including any extension options, may extend to fifteen (15) years if lease
years 11-15 have a rental rate not less than the greater of (A) the rental rate
for year 10 and (B) market rental rate, (iv) the tenant improvement allocation
or allowance shall not exceed $10.00 per rentable square foot, unless Guarantor
guarantees the payment of such allocation or allowance in excess of $10.00 per
rentable square foot, and (v) such lease shall satisfy the additional leasing
guidelines set forth in Section 5.3(e) below:

 

(e)           A Lease will qualify as a Safe-Harbor Lease when such Lease comes
into effect, provided each of the following conditions, in addition to the ones
set forth above, are satisfied: (i) such Lease does not contain any options to
purchase, or other rights to acquire the Property, (ii) such Lease does not
contain any material restrictions on Mortgagor’s rights to lease remaining
portions of the Property; provided, however, that the granting of the right or
option to lease additional space within the Property upon terms which would
otherwise comply with the provisions of this Section 5.3 shall not be considered
a material restriction, if such right or option must be exercised upon 15 days’
notice to the tenant, (iii) such Lease does not contain any extraordinary,
uncustomary, and unduly burdensome Mortgagor obligations (including obligations
which an unaffiliated Mortgagor would have difficulty performing), (iv) such
Lease is entered into on the standard form of Lease, without material
modification thereto and provided it conforms with the leasing guidelines
hereunder, (v) such Lease is entered into on arms-length terms, and (vi) within
ten (10) days following the execution of such Lease, Mortgagor shall provide
Mortgagee with a certified copy thereof and a certificate that such Lease
complies in all respects with the requirements of a Safe Harbor Lease.

 

(f)            Mortgagee agrees that for any proposed Lease that does not
qualify as a Safe Harbor Lease, for which Mortgagor is required to obtain
Mortgagee’s consent thereto, Mortgagee will attempt to respond within ten (10)
business days.  If Mortgagee has failed to respond to the written request for
consent of a proposed Lease after ten (10) business days after its receipt
thereof, together with any additional information that Mortgagee may reasonably
require to evaluate such proposed lease, and Mortgagor has provided a subsequent
five (5) business days’ written notice to Mortgagee requesting consent, each
notice marked with a legend in bold capital letters stating: MORTGAGEE SHALL BE
DEEMED TO HAVE CONSENTED TO THE MATTER CONTAINED HEREIN IF IT FAILS TO RESPOND
TO THIS REQUEST FOR CONSENT WITHIN [10/5 (as applicable)] BUSINESS DAYS AFTER
THE DATE HEREOF, then Mortgagee shall be deemed to have consented to the same. 
Mortgagee agrees to consider a written summary of a proposed lease to a specific
tenant in accordance with the terms described in this Section 5.3(f).  If
Mortgagee approves a written summary (or is deemed to have given its approval),
Mortgagee shall be deemed to have approved a lease to that tenant prepared in
accordance with such written summary on the form previously approved by
Mortgagee, without material modifications (except as disclosed in the written
summary).

 

--------------------------------------------------------------------------------


 

5.4          Transfer or Further Encumbrance of Property.

 

(a)           Without Mortgagee’s prior written consent, which consent may be
granted or withheld in Mortgagee’s sole and absolute discretion, Mortgagor shall
not, except as permitted in Section 5.3, (i) sell, assign, convey, transfer or
otherwise dispose of any legal, beneficial or equitable interest in any of the
Property, (ii) permit or suffer any owner, directly or indirectly, of any
beneficial interest in the Property or Mortgagor to transfer such interest,
whether by transfer of partnership, membership, stock or other beneficial
interest in any entity or otherwise, or (iii) mortgage, hypothecate or otherwise
encumber or permit to be encumbered or grant or permit to be granted a security
interest in all or any part of the Property or Mortgagor or any beneficial or
equitable interest in either the Property or Mortgagor.  The provisions of this
Section shall not prohibit transfers of title or interest under any will or
testament or applicable law of descent.

 

(b)           Notwithstanding the provisions of Section 5.4(a) to the contrary,
Mortgagor may transfer the Property or any beneficial interest in Mortgagor
provided that (i) the transferee of the Property (in the case of a transfer of
the Property) or the surviving entity (in the case of a transfer of any
beneficial interest in Mortgagor) is a wholly owned subsidiary of Guarantor (and
such other entity shall be a single purpose entity and shall expressly assume
the obligations of Borrower under the Loan Documents in documentation
satisfactory to Lender in form and content) and (ii) immediately before and
immediately after giving effect to such transaction, no Event of Default, and no
event which, after notice or lapse of time or both, would become an Event of
Default, shall have occurred and be continuing.  Mortgagor shall be responsible
for all out–of–pocket expenses incurred by Mortgagee in connection with such
transfer, including without limitation reasonable attorney’s fees.

 

(c)           Notwithstanding the provisions of Section 5.4(a), so long as
(i) Mortgagor is a wholly owned subsidiary of Guarantor and Guarantor controls
Mortgagor and (ii) Guarantor is an Independent Publicly Traded Entity, there
shall be no restrictions on the sale or transfer of stock in Guarantor.  As used
herein, the term “Independent Publicly Traded Entity” means a corporation
(1) whose stock is publicly traded on the New York Stock Exchange, American
Stock Exchange, NASDAQ market or similar national or nationally recognized stock
exchange or over the counter market and (2) is not a subsidiary of another
entity.  Notwithstanding the provisions of Section 5.4(a) and (b), Guarantor may
enter into any merger, consolidation or reorganization, provided that the
surviving entity following any such merger, consolidation or reorganization
(A) is an Independent Publicly Traded Entity and (B) the net worth of the
surviving entity (as determined by an independent certified public accounting
firm) is equal to or greater than the greater of (I) the net worth of Guarantor
as of the date of the closing of the Loan and (II) the net worth of Guarantor
immediately prior to the consummation of such merger, consolidation or
reorganization.

 

5.5          Further Encumbrance of Chattels.  Mortgagor will neither create nor
permit any lien, security interest or encumbrance against the Chattels or
Intangible Personalty or any part thereof or interest therein, other than the
liens and security interests created by the Loan Documents, without the prior
written consent of Mortgagee, which may be withheld for any reason.

 

--------------------------------------------------------------------------------


 

5.6          Assessments Against Property.  Mortgagor will not, without the
prior written approval of Mortgagee, which may be withheld for any reason,
consent to or allow the creation of any so-called special districts, special
improvement districts, benefit assessment districts or similar districts, or any
other body or entity of any type, or allow to occur any other event, that would
or might result in the imposition of any additional taxes, assessments or other
monetary obligations or burdens on the Property, and this provision shall serve
as RECORD NOTICE to any such district or districts or any governmental entity
under whose authority such district or districts exist or are being formed that,
should Mortgagor or any other person or entity include all or any portion of the
Property in such district or districts, whether formed or in the process of
formation, without first obtaining Mortgagee’s express written consent, the
rights of Mortgagee in the Property pursuant to this Mortgage or following any
foreclosure of this Mortgage, and the rights of any person or entity to whom
Mortgagee might transfer the Property following a foreclosure of this Mortgage,
shall be senior and superior to any taxes, charges, fees, assessments or other
impositions of any kind or nature whatsoever, or liens (whether statutory,
contractual or otherwise) levied or imposed, or to be levied or imposed, upon
the Property or any portion thereof as a result of inclusion of the Property in
such district or districts.

 

5.7          Transfer or Removal of Chattels.  Mortgagor will not sell, transfer
or remove from the Property all or any part of the Chattels with a value in
excess of $25,000.00, unless the items sold, transferred, or removed are
simultaneously replaced with similar items of equal or greater value.

 

5.8          Change of Name, Organizational I.D. No. or Location.  Mortgagor
will not change the name under which Mortgagor does business (or adopt or begin
doing business under any other name or assumed or trade name), change its
organizational identification number, or change its location, without first
notifying Mortgagee of Mortgagor’s intention to do so and delivering to
Mortgagee such organizational documents of Mortgagor and executed modifications
or supplements to this Mortgage (and to any financing statement which may be
filed in connection herewith) as Mortgagee may require.  For purposes of the
foregoing, Mortgagor’s “location” shall mean (a) if Mortgagor is a registered
organization, Mortgagor’s state of registration, (b) if Mortgagor is an
individual, the state of Mortgagor’s principal residence, or (c) if Mortgagor is
neither a registered organization nor an individual, the state in which
Mortgagor’s place of business (or, if Mortgagor has more than one place of
business, the Mortgagor’s chief executive office) is located.

 

5.9          Improper Use of Property or Chattels.  Mortgagor will not use the
Property or the Chattels for any purpose or in any manner which violates any
applicable law, ordinance, or other governmental requirement, the requirements
or conditions of any insurance policy, or any private covenant.

 

5.10        ERISA.  Mortgagor shall not engage in any transaction which would
cause the Note (or the exercise by Mortgagee of any of its rights under the Loan
Documents) to be a non-exempt, prohibited transaction under ERISA (including for
this purpose the parallel provisions of Section 4975 of the Internal Revenue
Code of 1986, as amended), or otherwise result in Mortgagee being deemed in
violation of any applicable provisions of ERISA.  Mortgagor shall indemnify,
protect, defend, and hold Mortgagee harmless from and against any and all
losses, liabilities, damages, claims, judgments, costs, and expenses (including,
without

 

--------------------------------------------------------------------------------


 

limitation attorneys’ fees and costs incurred in the investigation, defense, and
settlement of claims and in obtaining any individual ERISA exemption or state
administrative exception that may be required, in Mortgagee’s sole and absolute
discretion) that Mortgagee may incur, directly or indirectly, as the result of
the breach by Mortgagor of any warranty or representation set forth in
Section 3.3(x) hereof or the breach by Mortgagor of any covenant contained in
this Section.  This indemnity shall survive any termination, satisfaction or
foreclosure of this Mortgage and shall not be subject to the limitation on
personal liability described in the Note.

 

5.11        Use of Proceeds.  Mortgagor will not use any funds advanced by
Mortgagee under the Loan Documents for household or agricultural purposes, to
purchase margin stock, or for any purpose prohibited by law.

 

ARTICLE 6
EVENTS OF DEFAULT

 

Each of the following events will constitute an event of default (an “Event of
Default”) under this Mortgage and under each of the other Loan Documents:

 

6.1          Failure to Pay Note.  Mortgagor’s failure to make any payment when
due under the terms of the Note or any other Loan Document.

 

6.2          Due on Sale or Encumbrance.  The occurrence of any violation of any
covenant contained in Section 5.4, 5.5 or 5.7 hereof.

 

6.3          Other Obligations.  The failure of Mortgagor to properly perform
any obligation contained herein or in any of the other Loan Documents (other
than the obligation to make payments under the Note or the other Loan Documents)
and the continuance of such failure for a period of ten (10) days following
written notice thereof from Mortgagee to Mortgagor; provided, however, that if
such failure is not curable within such ten (10) day period, then, so long as
Mortgagor commences to cure such failure within such ten (10) day period and is
continually and diligently attempting to cure to completion, such failure shall
not be an Event of Default unless such failure remains uncured for thirty (30)
days after such written notice to Mortgagor.

 

6.4          Levy Against Property.  The levy against any of the Property,
Chattels or Intangible Personalty, of any execution, attachment, sequestration
or other writ.

 

6.5          Liquidation.  The liquidation, termination or dissolution of
Mortgagor or any Controlling Person.

 

6.6          Appointment of Receiver.  The appointment of a trustee or receiver
for the assets, or any part thereof, of Mortgagor or any Controlling Person, or
the appointment of a trustee or receiver for any real or personal property, or
the like, or any part thereof, representing the security for the Secured
Obligations.

 

6.7          Assignments.  The making by Mortgagor or any Controlling Person of
a transfer in fraud of creditors or an assignment for the benefit of creditors.

 

--------------------------------------------------------------------------------


 

6.8          Order for Relief.  The entry in bankruptcy of an order for relief
for or against Mortgagor or any Controlling Person.

 

6.9          Bankruptcy.  The filing of any petition (or answer admitting the
material allegations of any petition), or other pleading, seeking entry of an
order for relief for or against Mortgagor or any Controlling Person as a debtor
or bankrupt or seeking an adjustment of any of such parties’ debts, or any other
relief under any state or federal bankruptcy, reorganization, debtor’s relief or
insolvency laws now or hereafter existing, including, without limitation, a
petition or answer seeking reorganization or admitting the material allegations
of a petition filed against any such party in any bankruptcy or reorganization
proceeding, or the act of any of such parties in instituting or voluntarily
being or becoming a party to any other judicial proceedings intended to effect a
discharge of the debts of any such parties, in whole or in part, or a
postponement of the maturity or the collection thereof, or a suspension of any
of the rights or powers of a trustee or of any of the rights or powers granted
to Mortgagee herein, or in any other document executed in connection herewith.

 

6.10        Misrepresentation.  If any representation or warranty made by
Mortgagor or any Controlling Person, or in any of the other Loan Documents or
any other instrument or document modifying, renewing, extending, evidencing,
securing or pertaining to the Note is false, misleading or erroneous in any
material respect.

 

6.11        Judgments.  Unless a bond or other acceptable security is posted
with Mortgagee (or, if applicable, a court of competent jurisdiction), the
failure of Mortgagor or any Controlling Person to pay any monetary judgment in
excess of $50,000.00 before the expiration of thirty (30) days after such
judgment becomes final and no longer appealable.

 

6.12        Admissions Regarding Debts.  The admission of Mortgagor or any
Controlling Person in writing of any such party’s inability to pay such party’s
debts as they become due.

 

6.13        Assertion of Priority.  The assertion of any claim of priority over
this Mortgage, by title, lien, or otherwise, unless Mortgagor within thirty (30)
days after such assertion either causes the assertion to be withdrawn or
provides Mortgagee with such security as Mortgagee may require to protect
Mortgagee against all loss, damage, or expense, including attorneys’ fees, which
Mortgagee may incur in the event such assertion is upheld; provided, however,
that the written agreement in form and content acceptable to Mortgagee from a
title company acceptable to Mortgagee to defend Mortgagee against such assertion
and to insure against any such loss, damage or exchange shall constitute
adequate security.

 

6.14        Other Loan Documents.  The occurrence of any default by Mortgagor,
after the lapse of any applicable grace or cure period, or the occurrence of any
event or circumstance defined as an Event of Default, under any of the Loan
Documents other than this Mortgage.

 

6.15        Other Liens.  The occurrence of any default by Mortgagor, after the
lapse of any applicable grace or cure period, or the occurrence of any event or
circumstance defined as an Event of Default, under any other consensual lien
encumbering the Property, or any part

 

--------------------------------------------------------------------------------


 

thereof or interest therein, or any document or instrument evidencing
obligations secured thereby.

 

6.16        Other Indebtedness.  The occurrence of any default by Mortgagor,
after the lapse of any applicable grace or cure period, or the occurrence of any
event or circumstance defined as an Event of Default, under any other
indebtedness incurred or owing by Mortgagor, or any document or instrument
evidencing any obligation to pay such indebtedness.

 

ARTICLE 7
MORTGAGEE’S REMEDIES

 

Immediately upon or any time after the occurrence of any Event of Default
hereunder, Mortgagee may exercise any remedy available at law or in equity,
including but not limited to those listed below and those listed in the other
Loan Documents, in such sequence or combination as Mortgagee may determine in
Mortgagee’s sole discretion:

 

7.1          Performance of Defaulted Obligations.  Mortgagee may make any
payment or perform any other obligation under the Loan Documents which Mortgagor
has failed to make or perform, and Mortgagor hereby irrevocably appoints
Mortgagee as the true and lawful attorney-in-fact for Mortgagor to make any such
payment and perform any such obligation in the name of Mortgagor.  All payments
made and expenses (including attorneys’ fees) incurred by Mortgagee in this
connection, together with interest thereon at the Default Rate from the date
paid or incurred until repaid, will be part of the Secured Obligations and will
be immediately due and payable by Mortgagor to Mortgagee.  In lieu of advancing
Mortgagee’s own funds for such purposes, Mortgagee may use any funds of
Mortgagor which may be in Mortgagee’s possession, including but not limited to
insurance or condemnation proceeds and amounts deposited for taxes, insurance
premiums, or other purposes.

 

7.2          Specific Performance and Injunctive Relief.  Notwithstanding the
availability of legal remedies, Mortgagee will be entitled to obtain specific
performance, mandatory or prohibitory injunctive relief, or other equitable
relief requiring Mortgagor to cure or refrain from repeating any Default.

 

7.3          Acceleration of Secured Obligations.  Mortgagee may, without notice
or demand, declare all of the Secured Obligations immediately due and payable in
full.

 

7.4          Suit for Monetary Relief.  Subject to the non-recourse provisions
of the Note, with or without accelerating the maturity of the Secured
Obligations, Mortgagee may sue from time to time for any payment due under any
of the Loan Documents, or for money damages resulting from Mortgagor’s default
under any of the Loan Documents.

 

7.5          Possession of Property.  To the extent permitted by law, Mortgagee
may enter and take possession of the Property without seeking or obtaining the
appointment of a receiver, may employ a managing agent for the Property, and may
lease or rent all or any part of the Property, either in Mortgagee’s name or in
the name of Mortgagor, and may collect the rents, issues, and profits of the
Property.  Any revenues collected by Mortgagee under this Section will be
applied first toward payment of all expenses (including attorneys’ fees)
incurred by Mortgagee, together with interest thereon at the Default Rate from
the date incurred until repaid,

 

--------------------------------------------------------------------------------


 

and the balance, if any, will be applied against the Secured Obligations in such
order and manner as Mortgagee may elect in its sole discretion.

 

7.6          Enforcement of Security Interests.  Mortgagee may exercise all
rights of a secured party under the Code with respect to the Chattels and the
Intangible Personalty, including but not limited to taking possession of,
holding, and selling the Chattels and enforcing or otherwise realizing upon any
accounts and general intangibles.  Any requirement for reasonable notice of the
time and place of any public sale, or of the time after which any private sale
or other disposition is to be made, will be satisfied by Mortgagee’s giving of
such notice to Mortgagor at least five (5) days prior to the time of any public
sale or the time after which any private sale or other intended disposition is
to be made.

 

7.7          Foreclosure Against Property.

 

(a)           Mortgagee may bring an action in any court of competent
jurisdiction to foreclose this Mortgage.

 

(b)           All fees, costs and expenses of any kind incurred by Mortgagee in
connection with foreclosure of this Mortgage, including, without limitation, the
costs of any appraisals of the Property obtained by Mortgagee, the cost of any
title reports or abstracts, all costs of any receivership for the Property
advanced by Mortgagee, and all attorneys’ and consultants’ fees and expenses
incurred by Mortgagee, shall constitute a part of the Secured Obligations and
may be included as part of the amount owing from Mortgagor to Mortgagee at any
foreclosure sale.

 

(c)           The proceeds of any sale under this Section shall be applied first
to the fees and expenses of the officer conducting the sale, and then to the
reduction or discharge of the Secured Obligations in such order and manner as
Mortgagee may elect in its sole discretion; any surplus remaining shall be paid
over to Mortgagor or to such other person or persons as may be lawfully entitled
to such surplus.

 

(d)           Nothing in this Section dealing with foreclosure procedures or
specifying particular actions to be taken by Mortgagee shall be deemed to
contradict or add to the requirements and procedures now or hereafter specified
by the laws of the State, and any such inconsistency shall be resolved in favor
of the State’s law applicable at the time of foreclosure.

 

7.8          Appointment of Receiver.  To the extent permitted by law, Mortgagee
shall be entitled, as a matter of absolute right and without regard to the value
of any security for the Secured Obligations or the solvency of any person liable
therefor, and with or without taking possession of the Property, to the
appointment of a receiver for the Property upon ex-parte application to any
court of competent jurisdiction.  Mortgagor waives any right to any hearing or
notice of hearing prior to the appointment of a receiver.  Such receiver and its
agents shall be empowered to (a) take possession of the Property and any
businesses conducted by Mortgagor or any other person thereon and any business
assets used in connection therewith, (b) exclude Mortgagor and Mortgagor’s
agents, servants, and employees from the Property, (c) collect the rents,
issues, profits, and income therefrom, (d) complete any construction which may
be in

 

--------------------------------------------------------------------------------


 

progress, (e) do such maintenance and make such repairs and alterations as the
receiver deems necessary, (f) use all stores of materials, supplies, and
maintenance equipment on the Property and replace such items at the expense of
the receivership estate, (g) pay all taxes and assessments against the Property
and the Chattels, all premiums for insurance thereon, all utility and other
operating expenses, and all sums due under any prior or subsequent encumbrance,
and (h) generally do anything which Mortgagor could legally do if Mortgagor were
in possession of the Property.  All expenses incurred by the receiver or its
agents shall constitute a part of the Secured Obligations.  Any revenues
collected by the receiver shall be applied first to the expenses of the
receivership, including attorneys’ fees incurred by the receiver and by
Mortgagee, together with interest thereon at the Default Rate from the date
incurred until repaid, and the balance shall be applied toward the Secured
Obligations in such order or manner as Mortgagee may in its sole discretion
elect or in such other manner as the court may direct.  Unless sooner terminated
with the express consent of Mortgagee, any such receivership will continue until
the Secured Obligations have been discharged in full, or until title to the
Property has passed after foreclosure sale and all applicable periods of
redemption have expired.

 

7.9          Right to Make Repairs, Improvements.  Should any part of the
Property come into the possession of Mortgagee, whether before or after an Event
of Default, Mortgagee may use, operate, and/or make repairs, alterations,
additions and improvements to the Property for the purpose of preserving it or
its value.  Mortgagor covenants to promptly reimburse and pay to Mortgagee, at
the place where the Note is payable, or at such other place as may be designated
by Mortgagee in writing, the amount of all reasonable expenses (including the
cost of any insurance, taxes, or other charges) incurred by Mortgagee in
connection with its custody, preservation, use or operation of the Property,
together with interest thereon from the date incurred by Mortgagee at the
Default Rate, and all such expenses, costs, taxes, interest, and other charges
shall be a part of the Secured Obligations.  It is agreed, however, that the
risk of accidental loss or damage to the Property is undertaken by Mortgagor and
Mortgagee shall have no liability whatsoever for decline in value of the
Property, for failure to obtain or maintain insurance, or for failure to
determine whether any insurance ever in force is adequate as to amount or as to
the risks insured.

 

7.10        Surrender of Insurance.  Mortgagee may surrender the insurance
policies maintained pursuant to the terms hereof, or any part thereof, and
receive and apply the unearned premiums as a credit on the Secured Obligations
and, in connection therewith, Mortgagor hereby appoints Mortgagee (or any
officer of Mortgagee), as the true and lawful agent and attorney-in-fact for
Mortgagor (with full powers of substitution), which power of attorney shall be
deemed to be a power coupled with an interest and therefore irrevocable, to
collect such premiums.

 

7.11        Prima Facie Evidence.  Mortgagor agrees that, in any assignments,
deeds, bills of sale, notices of sale, or postings, given by Mortgagee, any and
all statements of fact or other recitals therein made as to the identity of
Mortgagee, or as to the occurrence or existence of any Event of Default, or as
to the acceleration of the maturity of the Secured Obligations, or as to the
request to sell, posting of notice of sale, notice of sale, time, place, terms
and manner of sale and receipt, distribution and application of the money
realized therefrom, and without being limited by the foregoing, as to any other
act or thing having been duly done by Mortgagee, shall be taken by all courts of
law and equity as prima facie evidence that such statements or recitals

 

--------------------------------------------------------------------------------


 

state facts and are without further question to be so accepted, and Mortgagor
does hereby ratify and confirm any and all acts that Mortgagee may lawfully do
by virtue hereof.

 

ARTICLE 8
ASSIGNMENT OF LEASES AND RENTS

 

8.1          Assignment of Leases and Rents.  Mortgagor hereby unconditionally
and absolutely grants, transfers and assigns unto Mortgagee all rents,
royalties, issues, profits and income (“Rents”) now or hereafter due or payable
to Mortgagor for the occupancy or use of the Property, and all Leases (other
than subleases), whether written or oral, with all security therefor, including
all guaranties thereof, now or hereafter affecting the Property; reserving unto
Mortgagor, however, a license to collect and retain such Rents prior to the
occurrence of any Event of Default.  Such license shall be revocable by
Mortgagee without notice to Mortgagor at any time after the occurrence of an
Event of Default.  Mortgagor represents that Mortgagor’s interest in the Rents
and the Leases have not been heretofore sold, assigned, transferred or set over
by any instrument now in force and will not at any time during the life of this
assignment be sold, assigned, transferred or set over by Mortgagor or by any
person or persons whomsoever; and Mortgagor has good right to sell, assign,
transfer and set over the same and to grant to and confer upon Mortgagee the
rights, interest, powers and authorities herein granted and conferred.  Failure
of Mortgagee at any time or from time to time to enforce the assignment of Rents
and Leases under this Section shall not in any manner prevent its subsequent
enforcement, and Mortgagee is not obligated to collect anything hereunder, but
is accountable only for sums actually collected.

 

8.2          Further Assignments.  Mortgagor shall give Mortgagee at any time
upon demand any further or additional forms of assignment or transfer of such
Rents, Leases and security as may be reasonably requested by Mortgagee, and
shall deliver to Mortgagee executed copies of all such Leases and security.

 

8.3          Application of Rents.  Mortgagee shall be entitled to deduct and
retain a just and reasonable compensation from monies received hereunder for its
services or that of its agents in collecting such monies.  Any monies received
by Mortgagee hereunder may be applied when received from time to time in payment
of any taxes, assessments or other liens affecting the Property regardless of
the delinquency, such application to be in such order as Mortgagee may
determine.  The acceptance of this Mortgage by Mortgagee or the exercise of any
rights by it hereunder shall not be, or be construed to be, an affirmation by it
of any Lease nor an assumption of any liability under any Lease.

 

8.4          Collection of Rents.  Upon or at any time after an Event of Default
shall have occurred and be continuing, Mortgagee may declare all sums secured
hereby immediately due and payable, and may, at its option, without notice, and
whether or not the Secured Obligations shall have been declared due and payable,
either in person or by agent, with or without bringing any action or proceeding,
or by a receiver to be appointed by a court, (a) enter upon, take possession of,
manage and operate the Property, or any part thereof (including without
limitation making necessary repairs, alterations and improvements to the
Property); (b) make, cancel, enforce or modify Leases; (c) obtain and evict
tenants; (d) fix or modify Rents; (e) do any acts which Mortgagee deems
reasonably proper to protect the security thereof; and

 

--------------------------------------------------------------------------------


 

(f) either with or without taking possession of the Property, in its own name
sue for or otherwise collect and receive such Rents, including those past due
and unpaid.  In connection with the foregoing, Mortgagee shall be entitled and
empowered to employ attorneys, and management, rental and other agents in and
about the Property and to effect the matters which Mortgagee is empowered to do,
and in the event Mortgagee shall itself effect such matters, Mortgagee shall be
entitled to charge and receive reasonable management, rental and other fees
therefor as may be customary in the area in which the Property is located; and
the reasonable fees, charges, costs and expenses of Mortgagee or such persons
shall be additional Secured Obligations.  Mortgagee may apply all funds
collected as aforesaid, less costs and expenses of operation and collection,
including reasonable attorneys’ and agents’ fees, charges, costs and expenses,
as aforesaid, upon any Secured Obligations, and in such order as Mortgagee may
determine.  The entering upon and taking possession of the Property, the
collection of such Rents and the application thereof as aforesaid shall not cure
or waive any default or waive, modify or affect notice of default under the Note
or this Mortgage or invalidate any act done pursuant to such notice.

 

8.5          Authority of Mortgagee.  Any tenants or occupants of any part of
the Property are hereby authorized to recognize the claims of Mortgagee
hereunder without investigating the reason for any action taken by Mortgagee, or
the validity or the amount of secured obligations owing to Mortgagee, or the
existence of any default in the Note or this Mortgage, or under or by reason of
this assignment of Rents and Leases, or the application to be made by Mortgagee
of any amounts to be paid to Mortgagee.  The sole signature of Mortgagee shall
be sufficient for the exercise of any rights under this assignment and the sole
receipt of Mortgagee for any sums received shall be a full discharge and release
therefor to any such tenant or occupant of the Property.  Checks for all or any
part of the rentals collected under this assignment of Rents and Leases shall be
drawn to the exclusive order of Mortgagee.

 

8.6          Indemnification of Mortgagee.  Nothing herein contained shall be
deemed to obligate Mortgagee to perform or discharge any obligation, duty or
liability of any lessor under any Lease of the Property, and Mortgagor shall and
does hereby indemnify and hold Mortgagee harmless from any and all liability,
loss or damage which Mortgagee may or might incur under any Lease or by reason
of the assignment; and any and all such liability, loss or damage incurred by
Mortgagee, together with the costs and expenses, including reasonable attorneys’
fees, incurred by Mortgagee in defense of any claims or demands therefor
(whether successful or not), shall be additional Secured Obligations, and
Mortgagor shall reimburse Mortgagee therefor on demand.

 

ARTICLE 9
MISCELLANEOUS PROVISIONS

 

9.1          Time of the Essence.  Time is of the essence with respect to all of
Mortgagor’s obligations under the Loan Documents.

 

9.2          Joint and Several Obligations.  If Mortgagor is more than one
person or entity, then (a) all persons or entities comprising Mortgagor are
jointly and severally liable for all of the Secured Obligations; (b) all
representations, warranties, and covenants made by Mortgagor shall be deemed
representations, warranties, and covenants of each of the persons or entities
comprising Mortgagor; (c) any breach, Default or Event of Default by any of the
persons or

 

--------------------------------------------------------------------------------


 

entities comprising Mortgagor hereunder shall be deemed to be a breach, Default,
or Event of Default of Mortgagor; (d) any reference herein contained to the
knowledge or awareness of Mortgagor shall mean the knowledge or awareness of any
of the persons or entities comprising Mortgagor; and (e) any event creating
personal liability of any of the persons or entities comprising Mortgagor shall
create personal liability for all such persons or entities.

 

9.3          Waiver of Homestead and Other Exemptions.  To the extent permitted
by law, Mortgagor hereby waives all rights to any homestead or other exemption
to which Mortgagor would otherwise be entitled under any present or future
constitutional, statutory, or other provision of applicable state or federal
law.  Mortgagor hereby waives any right it may have to require Mortgagee to
marshal all or any portion of the security for the Secured Obligations.

 

9.4          Non-Recourse; Exceptions to Non-Recourse.  Except as expressly set
forth in the Note, the recourse of Mortgagee with respect to the obligations
evidenced by the Note and the other Loan Documents shall be solely to the
Property, Chattels and Intangible Personalty, and any other collateral given as
security for the Note.

 

9.5          Rights and Remedies Cumulative.  Mortgagee’s rights and remedies
under each of the Loan Documents are cumulative of the rights and remedies
available to Mortgagee under each of the other Loan Documents and those
otherwise available to Mortgagee at law or in equity.  No act of Mortgagee shall
be construed as an election to proceed under any particular provision of any
Loan Document to the exclusion of any other provision in the same or any other
Loan Document, or as an election of remedies to the exclusion of any other
remedy which may then or thereafter be available to Mortgagee.

 

9.6          No Implied Waivers.  Mortgagee shall not be deemed to have waived
any provision of any Loan Document unless such waiver is in writing and is
signed by Mortgagee.  Without limiting the generality of the preceding sentence,
neither Mortgagee’s acceptance of any payment with knowledge of a Default by
Mortgagor, nor any failure by Mortgagee to exercise any remedy following a
Default by Mortgagor shall be deemed a waiver of such Default, and no waiver by
Mortgagee of any particular Default on the part of Mortgagor shall be deemed a
waiver of any other Default or of any similar Default in the future.

 

9.7          No Third-Party Rights.  No person shall be a third-party
beneficiary of any provision of any of the Loan Documents.  All provisions of
the Loan Documents favoring Mortgagee are intended solely for the benefit of
Mortgagee, and no third party shall be entitled to assume or expect that
Mortgagee will not waive or consent to modification of any such provision in
Mortgagee’s sole discretion.

 

9.8          Preservation of Liability and Priority.  Without affecting the
liability of Mortgagor or of any other person (except a person expressly
released in writing) for payment and performance of all of the Secured
Obligations, and without affecting the rights of Mortgagee with respect to any
security not expressly released in writing, and without impairing in any way the
priority of this Mortgage over the interests of any person acquired or first
evidenced by recording subsequent to the recording hereof, Mortgagee may, either
before or after the maturity of the Note, and without notice or consent: 
(a) release any person liable for payment or

 

--------------------------------------------------------------------------------


 

performance of all or any part of the Secured Obligations; (b) make any
agreement altering the terms of payment or performance of all or any of the
Secured Obligations; (c) exercise or refrain from exercising, or waive, any
right or remedy which Mortgagee may have under any of the Loan Documents;
(d) accept additional security of any kind for any of the Secured Obligations;
or (e) release or otherwise deal with any real or personal property securing the
Secured Obligations.  Any person acquiring or recording evidence of any interest
of any nature in the Property, the Chattels, or the Intangible Personalty shall
be deemed, by acquiring such interest or recording any evidence thereof, to have
agreed and consented to any or all such actions by Mortgagee.

 

9.9          Subrogation of Mortgagee.  Mortgagee shall be subrogated to the
lien of any previous encumbrance discharged with funds advanced by Mortgagee
under the Loan Documents, regardless of whether such previous encumbrance has
been released of record.

 

9.10        Notices.  Any notice required or permitted to be given by Mortgagor
or Mortgagee under this Mortgage shall be in writing and will be deemed given
(a) upon personal delivery, (b) on the first business day after receipted
delivery to a courier service which guarantees next-business-day delivery, or
(c) on the third business day after mailing, by registered or certified United
States mail, postage prepaid, in any case to the appropriate party at its
address set forth below:

 

If to Mortgagor:

 

Tradeport Development II, LLC

204 West Newberry Road

Bloomfield, Connecticut 06002-1308

Attention: Anthony Galici

 

with a copy to:

 

Murtha Cullina, LLP

Cityplace One, 185 Asylum Street

Hartford, Connecticut 06103

Attention: Thomas Daniells, Esq.

 

If to Mortgagee:

 

First SunAmerica Life Insurance Company

c/o AIG Global Investment Corp.

1 SunAmerica Center, 38th Floor

Century City

Los Angeles, California 90067-6022

Attention:  Director-Mortgage Lending and Real Estate

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Otten, Johnson, Robinson, Neff & Ragonetti, P.C.

950 Seventeenth Street, Suite 1600

Denver, Colorado 80202

Attention:  Aaron J. Hill, Esq.

 

Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section.

 

9.11        Defeasance.  Upon payment and performance in full of all of the
Secured Obligations, Mortgagee will execute and deliver to Mortgagor such
documents as may be required to release this Mortgage of record.

 

9.12        Illegality.  If any provision of this Mortgage is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Mortgage, the legality, validity, and enforceability of the
remaining provisions of this Mortgage shall not be affected thereby, and in lieu
of each such illegal, invalid or unenforceable provision there shall be added
automatically as a part of this Mortgage a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.  If the rights and liens created by this Mortgage shall
be invalid or unenforceable as to any part of the Secured Obligations, then the
unsecured portion of the Secured Obligations shall be completely paid prior to
the payment of the remaining and secured portion of the Secured Obligations, and
all payments made on the Secured Obligations shall be considered to have been
paid on and applied first to the complete payment of the unsecured portion of
the Secured Obligations.

 

9.13        Usury Savings Clause.  It is expressly stipulated and agreed to be
the intent of Mortgagee and Mortgagor at all times to comply with the applicable
law governing the highest lawful interest rate.  If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under the
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the Loan, or if acceleration of the
maturity of the Note, any prepayment by Mortgagor, or any other circumstance
whatsoever, results in Mortgagor having paid any interest in excess of that
permitted by applicable law, then it is the express intent of Mortgagor and
Mortgagee that all excess amounts theretofore collected by Mortgagee be credited
on the principal balance of the Note (or, at Mortgagee’s option, paid over to
Mortgagor), and the provisions of the Note and other Loan Documents immediately
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity of the execution of any new document,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder and thereunder.  The right to
accelerate maturity of the Note does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
Mortgagee does not intend to collect any unearned interest in the event of
acceleration.  All sums paid or agreed to be paid to Mortgagee for the use,
forbearance or detention of the Secured Obligations

 

--------------------------------------------------------------------------------


 

evidenced hereby or by the Note shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such Secured Obligations until payment in full so that the rate or amount of
interest on account of such Secured Obligations does not exceed the maximum rate
or amount of interest permitted under applicable law.  The term “applicable law”
as used herein shall mean any federal or state law applicable to the Loan.

 

9.14        Obligations Binding Upon Mortgagor’s Successors.  This Mortgage is
binding upon Mortgagor and Mortgagor’s successors and assigns, and shall inure
to the benefit of Mortgagee, and its successors and assigns, and the provisions
hereof shall likewise be covenants running with the land.  The duties,
covenants, conditions, obligations, and warranties of Mortgagor in this Mortgage
shall be joint and several obligations of Mortgagor and Mortgagor’s successors
and assigns.

 

9.15        Construction.  All pronouns and any variations of pronouns herein
shall be deemed to refer to the masculine, feminine, or neuter, singular or
plural, as the identity of the parties may require.  Whenever the terms herein
are singular, the same shall be deemed to mean the plural, as the identity of
the parties or the context requires.

 

9.16        Attorneys’ Fees.  Any reference in this Mortgage to attorneys’ or
counsel’s fees paid or incurred by Mortgagee shall be deemed to include
paralegals’ fees and legal assistants’ fees.  Moreover, wherever provision is
made herein for payment of attorneys’ or counsel’s fees or expenses incurred by
Mortgagee, such provision shall include but not be limited to, such fees or
expenses incurred in any and all judicial, bankruptcy, reorganization,
administrative, or other proceedings, including appellate proceedings, whether
such fees or expenses arise before proceedings are commenced, during such
proceedings or after entry of a final judgment.

 

9.17        Waiver and Agreement.  MORTGAGOR HEREBY EXPRESSLY WAIVES ANY RIGHT
IT MAY HAVE UNDER APPLICABLE LAW TO PREPAY THE NOTE, IN WHOLE OR IN PART,
WITHOUT PREPAYMENT CHARGE, UPON ACCELERATION OF THE MATURITY DATE OF THE NOTE,
AND AGREES THAT, IF FOR ANY REASON A PREPAYMENT OF ALL OR ANY PART OF THE NOTE
IS MADE, WHETHER VOLUNTARILY OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE
OF THE NOTE BY MORTGAGEE ON ACCOUNT OF THE OCCURRENCE OF ANY EVENT OF DEFAULT
ARISING FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF ANY
PROHIBITED OR RESTRICTED TRANSFER, FURTHER ENCUMBRANCE OR DISPOSITION OF THE
PROPERTY OR ANY PART THEREOF SECURING THE NOTE, THEN MORTGAGOR SHALL BE
OBLIGATED TO PAY, CONCURRENTLY WITH SUCH PREPAYMENT, THE PREPAYMENT PREMIUM
PROVIDED FOR IN THE NOTE (OR, IN THE EVENT OF ACCELERATION WHEN THE NOTE IS
CLOSED TO PREPAYMENT, AS PROVIDED IN THE DEFINITION OF “SECURED OBLIGATIONS” SET
FORTH IN ARTICLE 1 HEREOF).  MORTGAGOR HEREBY DECLARES THAT MORTGAGEE’S
AGREEMENT TO MAKE THE LOAN AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN
THE NOTE CONSTITUTES ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY
MORTGAGOR, FOR THIS WAIVER AND AGREEMENT.

 

--------------------------------------------------------------------------------


 

9.18        Waiver of Jury Trial.  MORTGAGEE AND MORTGAGOR KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
MORTGAGE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS MORTGAGE OR ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR TO ANY LOAN DOCUMENT.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR MORTGAGEE AND MORTGAGOR TO ENTER INTO THE
LOAN.

 

9.19        Governing Laws.  The substantive laws of the State shall govern the
validity, construction, enforcement and interpretation of this Mortgage.

 

9.20        Inconsistency.  In the event of any inconsistency between the terms
of the Loan Documents and the terms of that certain First Mortgage Loan
Application between Mortgagor and Mortgagee, as amended (the “Application”), the
terms of the Loan Documents shall govern and control in all respects.

 

9.21        Prejudgment Remedy.  MORTGAGOR AND EACH ENDORSER, GUARANTOR AND
SURETY OF THE NOTE, AND EACH OTHER PERSON LIABLE OR WHO SHALL BECOME LIABLE FOR
ALL OR ANY PART OF THE INDEBTEDNESS EVIDENCED BY THE NOTE, HEREBY ACKNOWLEDGE
THAT THE TRANSACTION OF WHICH THE NOTE AND THIS MORTGAGE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED UNDER CONNECTICUT GENERAL
STATUTES SECTIONS 52–278a TO 52–278n, INCLUSIVE, OR BY OTHER APPLICABLE LAW,
HEREBY WAIVE THEIR RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH MORTGAGEE OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

9.22        Anti-Terrorism.

 

(a)           None of Mortgagor, Guarantor or any of their respective
constituents or affiliates is in violation of any laws relating to terrorism or
money laundering, including without limitation, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (as the same has been, or may hereafter be,
renewed, extended, amended or replaced, the “Executive Order”) and the Bank
Secrecy Act (31 U.S.C. § 5311 et seq.), as amended by the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, as the same has been, or may
hereafter be, renewed, extended, amended or replaced, the “Patriot Act”).  As
used herein, “Anti-Terrorism Laws” shall mean any laws relating to terrorism or
money laundering, including the Executive Order, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be renewed, extended, amended, or
replaced).

 

--------------------------------------------------------------------------------


 

(b)           None of Mortgagor, Guarantor, their respective affiliates, or to
Mortgagor’s knowledge, any person having a beneficial interest in Mortgagor or
Guarantor, any person for whom Mortgagor or Guarantor is acting as agent or
nominee, any of their respective brokers or other agents acting in any capacity
in connection with the Loan or, to Mortgagor’s knowledge as of the date hereof,
Mortgagor’s predecessor in interest to the Property is a “Prohibited Person,”
which is defined as follows:

 

(i)      a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(ii)     a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(iii)    a person or entity with whom Mortgagee or any bank or other
institutional lender is prohibited from dealing or otherwise engaging in any
Anti-Terrorism Law;

 

(iv)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;

 

(v)     a person or entity that is named as a “specially designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official Website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement Website or other
replacement official publication of such list; and

 

(vi)    a person or entity who is affiliated with a person or entity listed
above.

 

(c)           None of Mortgagor, Guarantor, any of their respective affiliates,
to Mortgagor’s knowledge, any of their respective brokers or other agents acting
in any capacity in connection with the Loan or, to Mortgagor’s knowledge as of
the date hereof, the seller of the Property (if any portion of the Property is
being acquired with proceeds of the Loan), does or shall (i) conduct any
business or engage in any transaction or dealing with any Prohibited Person,
including making or receiving any contribution of funds, goods or services to or
for the benefit of any Prohibited Person or leasing any portion of the Property
to any Prohibited Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

(d)           Mortgagor shall promptly deliver to Mortgagee any certification or
other evidence reasonably requested from time to time by Mortgagee confirming
Mortgagor’s compliance with this Section.  The representations, warranties and
covenants set forth in this Section shall be deemed repeated and reaffirmed by
Mortgagor as of each date that Mortgagor makes a payment to Mortgagee under the
Note, this Mortgage and the other Loan Documents or receives any payment from
Mortgagee.  Mortgagor shall promptly notify Mortgagee in writing

 

--------------------------------------------------------------------------------


 

should Mortgagor become aware of any change in the information set forth in
these representations, warranties and covenants.

 

NOW THEREFORE, if Mortgagor shall pay or cause to be paid the Secured
Obligations and if Mortgagor shall keep, perform and observe all of the
covenants, agreements, conditions and provisions of this Mortgage and the other
Loan Documents, then this Mortgage shall be null and void and of no further
force and effect and shall be released by Mortgagee after written request by,
and at the expense of, Mortgagor; otherwise to remain in full force and effect.

 

[Balance of Page Intentionally Left Blank]

 

IN WITNESS WHEREOF, Mortgagor has executed and delivered this Mortgage as of the
date first mentioned above.

 

 

TRADEPORT DEVELOPMENT II, LLC, a
Connecticut limited liability company

 

 

 

By: River Bend Associates, Inc., a Connecticut
corporation, its Sole Member

 

 

Witness:

/s/ Thomas Daniells

 

By:

/s/ Anthony Galici

 

 

 

 

 

Name:

Anthony Galici

 

 

 

 

Witness:

/s/ Sara Taylor

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------